DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 has been acknowledged and considered by the examiner.

	
Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,057,454 (Patent ‘454).  Although the claims at issue are not identical, they are not patentably distinct from each for the reasons noted below.
In the chart below, the examiner is utilizing independent claim 1 (independent claims 11 and 17 are similar in scope) of the instant application, as exemplary, with independent claim1 of the Patent '454.
Instant Application 17/345669
Patent No. 11,057,454
Claim 1:  A system comprising: a computing device configured to:

receive a content delivery request for delivery of content to a user device;

obtain user identification data;

obtain user device data;

determine a user device speed based on the user identification data and the user device data; and

send a user device speed indicator to a content delivery device to cause the content delivery device to deliver remediated content to the user device when the user device speed is determined to be less than a predetermined speed threshold.

Claim 1: A system comprising: a computing device configured to: 

receive a content delivery request for delivery of content to a user device; 

obtain user identification data; 

obtain user device data; 

determine user device speed based on the user identification data and the user device data by applying the user identification data and the user device data to a user device speed data model that is configured to classify a determined user speed of the user device into one of a plurality of speed classifications; and 

send a user device speed indicator to a content delivery device to cause the content delivery device to deliver remediated content to the user device when the user device speed is determined to be less than a predetermined speed threshold.


As shown above, the comparison between claim 1 of the instant Application and claim 1 of the Patent ‘454 reveals that claim 1 of Patent ‘454 is simply a species of the broader genus claim 1 of the instant Application.  
Further, dependent claims 2-10, 12-16 and 18-20 of instant Application are the same as dependent claims 2-9, 11-14, 16and 17 of the Patent ‘454.

Claim Interpretation
Regarding claims 2, 3, 5, 7, 12, 13, 15, the claims recite alternative language, i.e. using the term “at least one of” and “or”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (U.S. 9,137,300 B1) in view of Radford et al. (U.S. 2002/0144276 A1).
Regarding claims 1, 11 and 17, Marshall discloses a system and method comprising: a computing device configured to:
receive a content delivery request for delivery of content to a user device (Marshall; column 20 lines 3-6 and 15-21; Marshall discloses a request is sent for content and received for delivery to a client);
obtain user identification data (see Marshall; column 20 lines 26-35 and column 21 lines 15-19; Marshall discloses determining, i.e. “obtain”, an IP address, i.e. “user identification data”, associated with a slow client. The examiner notes that the applicant’s specification states that user identification can include an IP address; see applicant’s specification as filed; paragraph 0059);
obtain user device data (see Marshall; column 19 lines 43-47; Marshall discloses determining, i.e. “obtain” information on, clients that are slow clients, e.g. clients that have a slow connection to the network or cannot process the data fast enough. Therefore, the “user device data” is the connection speed or processing speed of the client);
determine a user device speed based on the user identification data and the user device data (see Marshall; column 20 lines 26-35 and column 21 lines 15-19; Marshall discloses automatically determine if the source IP address (the IP address of the client), i.e. “user identification data”, is for a slow client that is not likely to be able to consume data at a rate that the data can be sent from a source optimized for high performance delivery. For example, the client may have a slow connection to the network, the client may not be able to process data quickly, i.e. “user device data”, or there may be another reason why the client consumes data at a rate that is slower, i.e. “user device speed”, than the source of the data can deliver it).
While Marshall discloses “determine a user device speed”, as discussed above, Marshall does not explicitly disclose send a user device speed indicator to a content delivery device to cause the content delivery device to deliver remediated content to the user device when the user device speed is determined to be less than a predetermined speed threshold.
In analogous art, Radford discloses send a user device speed indicator to a content delivery device to cause the content delivery device to deliver remediated content to the user device when the user device speed is determined to be less than a predetermined speed threshold (see Radford; paragraphs 0019, 0024 and 0025; Radford discloses the quality level of streamed data can be fixed by a content provider. In particular, a client’s connection speed, i.e. “user device speed”, is determined.  If the connection speed is lower than a threshold, e.g. threshold y, the data is delivered as low quality, i.e. “remediated content”. The examiner notes that the applicant’s specification states that remediate content is not standard or normal content; see applicant’s specification as filed; paragraph 0039).
One of ordinary skill in the art would have been motivated to combined Marshall and Radford because they both disclose features of content delivery based on connection speed, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Radford’s determination of content quality levels into the system of Marshall in order to provide scalability by allowing POP1 to provide high quality content since it is high performance and POP2 to provide the lower quality content since it is not optimized for high performance (see Marshall; column 20 lines 19-22).
Further, Marshall discloses the additional limitations of claim 17, a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a computing device (see Marshall; column 5 lines 7-15).
Regarding claims 2 and 12, Marshall and Radford disclose all the limitations of claims 1 and 11, as discussed above, further the combination of Marshall and Radford clearly discloses wherein the user identification data comprises an IP address or geolocation (see Marshall; column 20 lines 26-35 and column 21 lines 20-26; Marshall discloses automatically determine if the source IP address (the IP address of the client), i.e. “user identification data”, is for a slow client. And comparing the IP address to a geolocation database) (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the both alternatives).
Regarding claims 3 and 13, Marshall and Radford disclose all the limitations of claims 1 and 11, as discussed above, further the combination of Marshall and Radford clearly discloses wherein the user device data comprises at least one of application type, an operating system, an application author, and an application version (see Marshall; column 21 lines 31-38; Marshall discloses looking at other indicia of the client, such as, the browser or other applications, i.e. “application type”, that will provide data indicating the country or region of origin, and based on that data determine whether considered a slow connection). 
Regarding claims 4, 14 and 19, Marshall and Radford disclose all the limitations of claims 1, 11 and 17, as discussed above, further the combination of Marshall and Radford clearly discloses wherein the user device data comprises user connection data and user resource timing data (see Marshall; column 20 lines 26-35; Marshall discloses will automatically determine if the source IP address (the IP address of the client) is for a slow client that is not likely to be able to consume data at a rate that the data can be sent from a source optimized for high performance delivery. For example, the client may have a slow connection to the network, i.e. “user connection” and/or the client may not be able to process data quickly, i.e. “user resource timing data”. The examiner notes that the applicant’s specification states that user resource timing can include information that characterizes the actual performance of the user device; see applicant’s specification as filed; paragraph 0043).
Regarding claims 6, 16, and 20, Marshall and Radford disclose all the limitations of claims 1, 11 and 17, as discussed above, further the combination of Marshall and Radford clearly discloses wherein the determining the user device speed based on the user identification data and the user device data comprises classifying a determined user speed of the user device into one of a plurality of speed classifications (see Radford; paragraphs 0024 and 0025; Radford discloses threshold values, e.g., y, q and z, or value ranges for determining the appropriate level of content to serve. The three threshold values are used to select content quality appropriate for the connection speed. For example, if the connection speed is lower than threshold y and greater than threshold q, the data is delivered as a low quality. In other words, the threshold values or ranges are the “plurality of speed classifications”).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1, 11 and 17.
Regarding claim 7, Marshall and Radford disclose all the limitations of claim 1 , as discussed above, further the combination of Marshall and Radford clearly discloses wherein the computing device is further configured to normalize the user identification data or the user device data prior to determining the user device speed (see Radford; paragraphs 0026 and 0027; Radford discloses prior to streaming data content to the client device, the available network protocols on the client device can be determined. For example, a program running on the client device can determine an appropriate file format, i.e. “normalize”, to be used with a supported viewer on the client device. The program can be the same program as the connection speed determining program. As such, the appropriate file format is used prior to the determination of the connection speed. This allows delivery without a user needing to identify the proper type of file to select).
Regarding claim 8, Marshall and Radford disclose all the limitations of claim 1, as discussed above, further the combination of Marshall and Radford clearly discloses wherein the computing device is configured to send the user device speed indicator to the content delivery device prior to delivery of content to the user device (see Radford; paragraphs 0024-0026 and Figure 1; Radford discloses that the connection speed, i.e. “user device speed”, is determined and received before delivery of the content).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.
Regarding claim 10, Marshall and Radford disclose all the limitations of claim 1, as discussed above, further the combination of Marshall and Radford clearly discloses wherein the computing device is further configured to determine a user experience performance metric and to modify the predetermined speed threshold based on the user experience performance metric (see Radford; paragraphs 0024-0026 and 0029; Radford discloses a client’s connection speed is determined.  If the connection speed is lower than a threshold, e.g. threshold y, the data is delivered as low quality. Also, if the network or ISP becomes congested and the quality of the streamed data deteriorates or is marred by interruptions, i.e. “user experience performance metric”, a switch in quality levels is made thus effecting the threshold connection speeds for the associated quality levels).
One of ordinary skill in the art would have been motivated to combined Marshall and Radford because they both disclose features of content delivery based on connection speed, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Radford’s determination of content quality levels into the system of Marshall in order to provide efficiency by allowing quality levels to be adjusted based on user experience.
Regarding claim 18, Marshall and Radford disclose all the limitations of claim 17, as discussed above, further the combination of Marshall and Radford clearly discloses wherein the user identification data comprises an IP address and user agent data (see Marshall; column 20 lines 26-35 and column 21 lines 31-38; Marshall discloses automatically determine if the source IP address (the IP address of the client), i.e. “user identification data”, is for a slow client. And looking at other indicia of the client, such as, the browser or other applications, i.e. “application type”, that will provide data indicating the country or region of origin, and based on that data determine whether considered a slow connection. The examiner notes that the applicant’s specification states that user agent data can include information such as application type; see applicant’s specification as filed; paragraph 0041).

Claims 5, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (U.S. 9,137,300 B1) in view of Radford et al. (U.S. 2002/0144276 A1), as applied to claims 1 and 11 above, and further in view of Thibeault et al. (U.S. 8,892,686 B1).
Regarding claims 5 and 15, Marshall and Radford disclose all the limitations of claims 1 and 11, as discussed above. While Marshall discloses “user device data”, as discussed above, the combination of Marshall and Radford does not explicitly disclose wherein the user device data comprises at least one of a user device type and a user device make.
In analogous art, Thibeault discloses wherein the user device data comprises at least one of a user device type and a user device make (see Thibeault; column 6 lines 59-64 and column 7 lines 6-9; Thibeault discloses devices requesting content from the POP may include a first class of devices that can readily receive full content objects. The first class of devices may be designated by a device type. And the POP determines a connection speed).
One of ordinary skill in the art would have been motivated to combined Marshall, Radford and Thibeault because they all disclose features of content delivery based on connection speed, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Thibeault’s determination of device type into the combined system of Marshall and Radford in order to provide efficiency by allowing certain devices, e.g. first class devices, (see Thibeault; column 6 lines 59-61) to receive high quality content from POP1 since it is high performance (see Marshall; column 20 lines 19-22).
Regarding claim 9, Marshall and Radford disclose all the limitations of claim 1, as discussed above. While Radford discloses “user device speed data”, as discussed above, the combination of Marshall and Radford does not explicitly disclose wherein the computing device is further configured to determine a second user device speed based on the user identification data and the user device data after the user device speed indicator is sent to the content delivery device.
In analogous art, Thibeault discloses wherein the computing device is further configured to determine a second user device speed based on the user identification data and the user device data after the user device speed indicator is sent to the content delivery device (see Thibeault; column 7 lines 61-65 and column 8 lines 4-10; Thibeault discloses detecting connection speeds or networks through which the requesting device is communicating. The POP can receive information characterizing the device as part of the request. Additionally, the CDN can automatically detect a quality of service (QoS) as content is being delivered, and reclassify the device in real time. For example, if the requesting device is struggling to receive the content object, the POP can reclassify the device as one of the second class of devices 404 and instead deliver a limited portion of the content object. In other words, the system receives another connection speed, i.e. “a second user device speed indicator”, and can reclassify the device so the device receives a lower quality of the content).
One of ordinary skill in the art would have been motivated to combined Marshall, Radford and Thibeault because they all disclose features of content delivery based on connection speed, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Thibeault’s determination of device type into the combined system of Marshall and Radford in order to provide efficiency by allowing certain devices, e.g. first class devices, (see Thibeault; column 6 lines 59-61) to receive high quality content from POP1 since it is high performance (see Marshall; column 20 lines 19-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schrantz et al. (U.S. 2022/0021717 A1) discloses modifying and transmitting content in a form that is adapted for low connectivity.
Klein (U.S. 2001/0029537 A1) discloses adapting information delivery to the speed of a given network connection.
Sawhney et al. (U.S. 8,370,312 B1) discloses identify quality-of-access needs of the client device, which may depend, for example, on the device's connection speed or device type.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        12/14/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442